SCHEDULE TO FORM OF AGREEMENT ENTERED INTO WITH CERTAIN EXECUTIVE OFFICERS The Company has entered into Agreements ("Change in Control Agreements") with the following executive officers1: Executive Officer Date Agreement Executed Christopher J. Benjamin March 1, 2010 Norbert M. Buelsing March 1, 2010 Meredith J. Ching March 1, 2010 Nelson N. S. Chun March 1, 2010 Matthew J. Cox March 1, 2010 Stanley M. Kuriyama March 1, 2010 Joel M. Wine September 1, 2011 1This is a listing of those executive officers with Change in Control Agreements; it is not a complete list of the executive officers of Alexander& Baldwin, Inc.
